DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant canceled claim 7.
Claims 1, 8, 29 – 32, 34 – 41 and 130 – 133 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chokshi et al. (Cite no. 4 (page 4); IDS filed 11/20/2015 in parent application no. 14/772,156) teach a multiplexer microfluidic device structure (microfluidic biochip; figure 1) comprising: (a)  a main channel (marked with arrows in figure 1b); (b) a plurality of sample reservoirs (figure 1a); and (c) a plurality of inlet channels (inlets 1-5; figure 1b);  wherein each inlet channel fluidly connects with the main channel to form an intersection (figures 1a, 1b); and wherein each inlet channel fluidly connects a single sample reservoir to the main channel (figures 1a, 1b).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a multiplexer microfluidic device further comprising a plurality of valves positioned along the inlet channels to regulate fluid flow through the inlet channels; wherein each inlet channel fluidly connects with the main channel to form an intersection; wherein each inlet channel fluidly connects a single sample reservoir to the main channel; wherein at least a first valve and a second valve are positioned along each fluid inlet channel to regulate fluid flow through the inlet channel, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797